Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (2004/0260284) in view of Blakemore et al. (10,548,639) in view of Chao et al. (2006/0200131).
With respect to claims 1, 12, Parker discloses an anti-splaying system (S; FIG.1) comprising a receiver (115) having a base a first arm (120a), a second arm (120b), a first locking channel (310a), a second locking channel (310b), the first arm and the second arm each extending from the base defining a rod-receiving cavity (155) between the arms, the first and second arms including first and second inner threads (500) formed in respective inner surfaces of the first and second arms, and the first locking channel being formed in the inner surface of the first arm and extending along a majority of the first inner threads, and the second locking channel being formed in the inner surface of the second arm and extending along a majority of the second inner threads, as best seen in FIG.5; and a set screw (145) having a driving portion, a body portion, external threads (150) extending from the body, and a distal locking component (135), the driving portion being connected to the body portion, and distal locking component being connected rotatably to the body portion, as set forth in para[0020]; wherein the distal component of the set screw and the locking channels of the receiver are configured such that locking 
With respect to claims 2-11, 13-18, 21, Parker discloses all the limitations, such as “pin 140 with opening 147” (for claims 2-5, 13-14, wherein the feature of claims 4, 5 are considered to be within general knowledge of the skilled person: male/female vs. female/male); “tenons 300a,b and channels 310a,b for claims 6-10, 15,16; para[0021] and FIG.1 for claims 11,12,17,18; and bone anchor 105 for claim 21.
It is noted that Parker teaches all the limitations, except for a proximal surface of the distal locking component faces a distal end of the base and an opposite planar distal surface of the distal locking component faces away from the distal end of the base, the planar distance surface being configured to engage the rod when the rod is positioned in the cavity, as claimed by applicant. However, in similar art, Blakemore provides the evidences of the use of a set screw (80) wherein a proximal surface of the distal locking component (84) faces a distal end of the base (82) and an opposite planar surface (84a) of the distal locking component faces away from the distal end of the base, as best seen in FIG.7, the planar distal surface being configured to engage the rod or engaging member (60) when the rod (60) is positioned in the cavity, as set forth in column 3, lines 55-57, to secure the engaging member.
It is further noted that Blakemore does not specifically teach of a rod and the planar surface of the locking component engaging the rod when positioned in the cavity. However, in a similar art, Chao as set forth in paras[0074-0077] and as best seen in FIG.13A provides the evidences of the use of a rod (12) and the planar surface of the locking component (1800b) engaging to rod (12) when positioned in the cavity, as best seen in FIG.13A, to secure the rod therein.
Therefore, given the teaching of Blakemore/Chao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parker, as taught by Blakemore/Chao, to secure the rod therein.
With respect to claim 19, the method steps, as set forth, would have been inherently carried out in the operation of the device, as set forth above.
Response to Amendment
Applicant’s arguments, see remarks, filed 11/8/21, with respect to the rejection(s) of claim(s) 1-19, 21 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blakemore/Chao. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        December 3, 2021